DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 2, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the metal-clad laminate" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the laminate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the laminate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (U.S. Patent 6,616,796) in view of Fukuchi (WO 2013/147115 with U.S. Patent Application Publication 2015/0079415 from the same patent family used as a translation) and optionally further Shimizu et al. (JP 2010-221694 and see also the machine translation).  Alternatively, claims 1, 2, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi in view of Onodera.
Onodera discloses a method for manufacturing a metal-clad laminate sheet (such as for a circuit board) by continuously producing at a high productivity the metal-clad laminate sheet and including having excellent dimensional stability and excellent isotropy, the method comprising: bonding a thermoplastic liquid crystal polymer film (1) and a metal foil (3) between heating rolls (5), thereby forming a laminate sheet (8) having the thermoplastic liquid crystal polymer film and the metal foil; heat treating (at 10) the laminate sheet, such that conditions (1) and (2) are satisfied: (1) a heat treatment temperature ranges between 1oC inclusive and 50oC exclusive, e.g. 20 oC in Example 1, 20 oC in Example 2, etc., higher than a melting point of the thermoplastic liquid crystal polymer film, e.g. melting point of 280 oC, and (2) a time for the heat treatment ranges from one second to 10 minutes, e.g. 5 minutes in Example 1, 10 seconds in Example 2, etc.; and winding the heat-treated laminate sheet with a wind-up roll (11), wherein the bonding, the heat treating, and the winding are continuously performed from the 
As to the limitation in claim 1 of “the metal foil has a ten point average surface roughness Rz of smaller than 2.0 µm” and claim 2, Onodera teaches the surface roughness is not particularly limited but it is preferable to avoid a roughness of 50% or more of the thickness of the metal foil (e.g. thickness of 9 µm such as in Column 11, lines 63-65) and the liquid crystal polymer film (e.g. thickness of 50 µm such as in the Examples) (Column 12, lines 5-19), i.e. the metal foil has a surface roughness smaller than 4.5 µm.  Onodera teaches it is preferable to chemically or physically increase the surface roughness of the metal foil to be 2 to 4 µm to increase the adhesion strength between the metal foil and liquid crystal polymer film.  However, it is known in this art that while increasing the surface roughness increases the adhesion strength (i.e. peel strength) between the metal foil and thermoplastic liquid crystal polymer film the electrical properties of the metal-clad laminate sheet will get worse as taught by Fukuchi (Paragraph 0010).  Therefore, to achieve both improved adhesion strength and to form the metal-clad laminate sheet with best electrical properties suitable for high-frequency application Fukuchi teaches the metal foil has a treated (with Si and N provided on the surface of the metal foil by dry plating such as by prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing the criticality of the claimed ranges and Onodera does not teach away from the claimed ranges (see MPEP 2144.05)) but further in view of Fukuchi and optionally further Shimizu the metal foil has the treated surface roughness Rz of 0.30 to 0.82 µm such as 0.5 µm to achieve both improved adhesion strength and to form the metal-clad laminate sheet with best electrical properties suitable for high-frequency application.
Alternatively regarding claims 1, 2, and 14, Fukuchi discloses a method for manufacturing a metal-clad laminate sheet (such as for a circuit board) the method comprising: bonding a thermoplastic liquid crystal polymer film and a metal foil, thereby forming a laminate sheet having the thermoplastic liquid crystal polymer film and the metal foil, wherein the thermoplastic liquid crystal polymer film comprises a thermoplastic polymer which is capable of forming an optically anisotropic molten phase, the metal foil has a ten point average surface roughness Rz of smaller than 2.0 µm and (regarding claim 2) including of 0.5 µm or less, and the metal-clad laminate sheet comprises the thermoplastic liquid 
As to the limitations in claim 1 of “between heating rolls” and “heat treating the laminate sheet, such that conditions (1) and (2) are satisfied: (1) a heat treatment temperature ranges between 1oC inclusive and 50oC exclusive higher than a melting point of the thermoplastic liquid crystal polymer film, and (2) a time for the heat treatment ranges from one second to 10 minutes; and winding the heat-treated laminate sheet with a wind-up roll, wherein the bonding, the heat treating, and the winding are continuously performed from the heating rolls to the wind-up roll” and claim 14, Fukuchi does not require any particular bonding method suggesting bonded by pressing (Paragraph 0129), and while Fukuchi does not expressly teach heat-treating the laminate sheet Fukuchi does not teach away from a heat-treating step.  Fukuchi further does not require the thermoplastic liquid crystal polymer film have any particular segment orientation ratio of molecules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method for manufacturing a metal-clad laminate sheet as taught by Fukuchi comprises the method as taught by Onodera (described above in full detail), i.e. bonding a thermoplastic liquid crystal polymer film (such as the liquid crystal polymer film has a segment orientation ratio of molecules between 0.90 and 1.15 in a MD direction of the liquid crystal polymer film) and a metal foil between heating rolls, thereby forming a laminate sheet having the thermoplastic liquid crystal polymer film and the metal foil; and heat treating the laminate sheet, such that conditions (1) and (2) are satisfied: (1) a heat treatment temperature ranges between 1oC inclusive and 50oC exclusive higher than a melting point of the thermoplastic liquid crystal polymer film, and (2) a time for the heat treatment ranges from one second to 10 minutes; and winding the heat-treated laminate sheet with a wind-up roll, wherein the bonding, the heat treating, and the winding are continuously performed from the heating rolls to the wind-up roll, to continuously produce at a high 
Regarding claims 10-13, Onodera teaches in the forming of the laminate sheet (i.e. in the bonding, the thermoplastic liquid crystal polymer film and the metal foil are bonded while), a tensile force is applied to the thermoplastic liquid crystal polymer film in a MD direction of the thermoplastic liquid crystal polymer film wherein the specific force is determined (i.e. is a result-effective variable) as a function of the segment orientation ratio (SOR) of the thermoplastic liquid crystal polymer film to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy and including a tension not higher than the self weight of the film (i.e. a non-tense state see Column 4, lines 1-36) for a SOR within a range not smaller than 0.90 and smaller than 1.03 or for example, a tension of 1.2 to 2.8 kg/mm2, (i.e. a tense state see Column 3, lines 15-55) for a SOR within a range not smaller than 1.03 and smaller than 1.15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the tensile force applied to the thermoplastic liquid crystal polymer film in a MD direction of the thermoplastic liquid crystal polymer film as taught by Onodera as modified by Fukuchi and optionally further Shimizu and Fukuchi as modified by Onodera as a function of the SOR of the thermoplastic liquid crystal polymer film to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy as directed by Onodera for example to the tensile force is the self weight of the film or less (considered inclusive of 0.12 kg/mm2 to 0.28 kg/mm2) for a SOR within a range not smaller than 0.90 and smaller than 1.03, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing the criticality of the .

Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive.
In view of applicants amendments filed on 1/5/21 the previous rejections as were set forth in the Office Action mailed on 7/6/20 are withdrawn.  The claims as amended and new claims are fully addressed above.
	Applicants argue, “Onodera describes a method in which a laminate is continuously produced. On the other hand, Fukuchi describes a method for surface-treating a copper foil. The surface treatment described in Fukuchi includes, e.g., a chromate treatment, a silane coupling treatment, and a plating treatment. Fukuchi does not teach or suggest continuously performing these treatments on a copper foil, nor does it teach or suggest producing a sufficiently long sheet of a surface-treated copper foil that may be employed in Onodera’s continuous process.”.
	This argument is not persuasive wherein none of the claims require a/the treatment is performed continuously with the bonding but rather the claims require the bonding, heat treating, and winding are continuously performed from the heating rolls to the wind-up roll which is expressly taught by Onodera and Fukuchi does not teach away from continuous bonding merely suggesting bonding by pressing.  Further, Fukuchi is not limited to a copper foil of any particular length wherein Onodera teaches the copper foil as is used in the continuous process is sufficiently long such as from an unwinding roll (4) (continuous treated copper foil optionally further evidenced by Shimizu). 
Applicants further argue, “The tensile force of 0.12 to 0.28 kg/mm2 as recited in claims 12 and 13 is much smaller than the tensile force employed for a polymer film with SOR of 1.03-1.15 in Onodera, and a tensile force is not applied to a polymer film with SOR of 0.9-1.03 in Onodera. Given that the Onodera’s method is to press-bond a polymer film and a metal sheet under a specific tension condition depending on SOR of the polymer film (see Onodera, column 2, line 54 to column 3, line 3), and that Onodera teaches the specific tension conditions for each of polymer films having SOR of 0.9-1.03 and 1.03-1.15, one of ordinary skill in the art would not have been motivated to change the specific tensile force that Onodera applies to a polymer film having SOR within the range of 0.9-1.15.”.
This argument is not persuasive wherein Onodera teaches the tensile force employed for a polymer film with SOR of 0.9 to less than 1.03 is much smaller than the tensile force employed for a polymer film with SOR of 1.03 to less than 1.15.  Further, Onodera does not teach a tensile force is not applied to a polymer film with SOR of 0.9 to less than 1.03 but rather Onodera teaches not applying a tensile force higher than the self weight of the film (i.e. the tensile force while not large is above 0 kg/mm2 and considered inclusive of those values in claims 10-13), it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing the criticality of the claimed ranges and Onodera and Fukuchi do not teach away from the claimed ranges (see MPEP 2144.05)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746